Case 2:19-cv-01504-RSL Document 18 Filed 03/02/20 Page 1 of 11

HONORABLE ROBERT S. LASNIK!

UNITED STATES DISTRICT COURT

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

WESTERN DISTRICT OF WASHINGTON

ROSALYNE SWANSON, individually and
on behalf of all others individually situated,

Plaintiff,

NATIONAL CREDIT SERVICES, INC., a
Washington corporation,

Defendant.

 

 

 

 

1. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, o1
private information for which special protection may be warranted. Accordingly, the parties hereby
stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
protection on all disclosures or responses to discovery, the protection it affords from public

disclosure and use extends only to the limited information or items that are entitled to confidential

{00126713;1}

STIPULATED PROTECTIVE ORDER - 1
Case No. 2:19-cv-01504-RSL

Case No. 2:19-cv-01504-RSL
STIPULATED PROTECTIVE ORDER
NOTED ON MOTION CALENDAR

March 2, 2020

CARLSON & MESSER LLP

5901 West Century Boulevard, Suite #1200
Los Angeles, California 90045

Tel: (310) 242-2200
kaminskid@cmtlaw.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

treatment under the applicable legal principles, and it does not presumptively entitle parties to fild
confidential information under seal. All documents and information marked “Confidential” hava
been maintained in confidence and not disclosed to the public, but rather have been kept private
with disclosure only made to those directly interested, in privity, or charged with the activity
undertaken.

2.

Case 2:19-cv-01504-RSL Document 18 Filed 03/02/20 Page 2 of 11

“CONFIDENTIAL” MATERIAL

"Confidential" material shall mean the following categories of documents and
tangible things produced or otherwise exchanged by the parties in this matter to the extent
they are designated as “CONFIDENTIAL” under Section 5.2 below:

* Personal identification and financial information regarding Plaintiff and Plaintiff’ g
putative class members, as these persons are likely federal student loan borrowers, and
disclosure to the public would invade the privacy of third parties. The Department of
Education and Defendant have consistently taken reasonable steps to protect the
confidentiality this information, including, but not limited to, password protection.

* Documents reflecting telephone communication procedures, guidelines, and description
of Defendant’s telephone equipment as they are proprietary business trade secrets which
Defendant has consistently taken reasonable steps to protect.

* Contracts with the Department of Education and vendors regarding Defendant’s
telephone equipment.

* Training materials, as they are proprietary business trade secrets which the Parties have
taken reasonable steps to protect.

* Personal identification information regarding employees of Defendant, as disclosure tq

the public would invade the privacy of those persons.

 

 

{00126713;1} CARLSON & MESSER LLP
see RO Ra. ORDER - 2 5901 West Century Boulevard, Suite #1200
ase NO. 2:1 7-CVv- - Los Angeles, California 90045

Tel: (310) 242-2200
kaminskid@cmtlaw.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01504-RSL Document18 Filed 03/02/20 Page 3 of 11

3. SCOPE

The protections conferred by this agreement cover not only confidential material (ag
defined above), but also (1) any information copied or extracted from confidential material; (2) all
copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony
conversations, or presentations by parties or their counsel that might reveal confidential material.

However, the protections conferred by this agreement do not cover information that is in
the public domain or becomes part of the public domain through trial or otherwise.

4, ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.1 Basic Principles. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection with this case only for prosecuting!
defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
categories of persons and under the conditions described in this agreement. Confidential material
must be stored and maintained by a receiving party at a location and in a secure manner that ensures
that access is limited to the persons authorized under this agreement.

4.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
by the court or permitted in writing by the designating party, a receiving party may disclose any
confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as employees
of counsel to whom it is reasonably necessary to disclose the information for this litigation;

(b) the officers, directors, and employees (including in house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
agree that a particular document or material produced is for Attorney’s Eyes Only and is sq
designated;

(c) experts and consultants to whom disclosure is reasonably necessary for this
litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the court, court personnel, and court reporters and their staff;

{00126713;1} CARLSON & MESSER LLP
a ets ORDER - 3 5901 West Century Boulevard, Suite #1200
ase No. 2:19-cv-~ - Los Angeles, California 90045

Tel: (310) 242-2200
kaminskid@cmtlaw.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01504-RSL Document 18 Filed 03/02/20 Page 4 of 11

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure ig
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound’
(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as permitted
under this agreement;

(g) the author or recipient of a document containing the information or 4
custodian or other person who otherwise possessed or knew the information.

(h) any other party as required by law; and (i) the settlement mediator(s) agreed ta
by the parties.

4.3 Filing Confidential Material. Before filing confidential material or discussing o1
referencing such material in court filings, the filing party shall confer with the designating party]
in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
remove the confidential designation, whether the document can be redacted, or whether a motion
to seal or stipulation and proposed order is warranted. During the meet and confer process, thd
designating party must identify the basis for sealing the specific confidential information at issue
and the filing party shall include this basis in its motion to seal, along with any objection to sealing
the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

the standards that will be applied when a party seeks permission from the court to file material

under seal
{0012671331} CARLSON & MESSER LLP
a ATED nO sone ORDER - 4 5901 West Century Boulevard, Suite #1200
ase INO. 2:1 a-cv- : Los Angeles, California 90045

Tel: (310) 242-2200
kaminskid@cmtlaw.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01504-RSL Document 18 Filed 03/02/20 Page 5 of 11

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each party
or non-party that designates information or items for protection under this agreement must takd
care to limit any such designation to specific material that qualifies under the appropriatd
standards. The designating party must designate for protection only those parts of material]
documents, items, or oral or written communications that qualify, so that other portions of the
material, documents, items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this agreement.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., td
unnecessarily encumber or delay the case development process or to impose unnecessary expenses
and burdens on other parties) expose the designating party to sanctions.

If it comes to a designating party’s attention that information or items that it designated for
protection do not qualify for protection, the designating party must promptly notify all other parties
that it is withdrawing the mistaken designation.

5.2 Manner _and Timing of Designations. Except as otherwise provided in this
agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated of
ordered, disclosure or discovery material that qualifies for protection under this agreement must
be clearly so designated before or when the material is disclosed or produced.

(a) Information in documentary form: (e.g., paper or electronic documents and
deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings)
the designating party must affix the word “CONFIDENTIAL” to each page that contains
confidential material. If only a portion or portions of the material on a page qualifies for protection,
the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

markings in the margins).

{00126713;1} CARLSON & MESSER LLP
STIPULATED ae shake ORDER - 5 5901 West Century Boulevard, Suite #1200
ase NO. 2:17-Cv- - Los Angeles, California 90045

Tel: (310) 242-2200
kaminskid@cmtlaw.com

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01504-RSL Document 18 Filed 03/02/20 Page 6 of 11

(b) Testimony given in deposition or in other pretrial proceedings: the parties
and any participating non-parties must identify on the record, during the deposition or other pretrial
proceeding, all protected testimony, without prejudice to their right to so designate other testimony
after reviewing the transcript. Any party or non-party may, within fifteen days after receiving thd
transcript of the deposition or other pretrial proceeding, designate portions of the transcript, o1
exhibits thereto, as confidential. Ifa party or non-party desires to protect confidential information
at trial, the issue should be addressed during the pre-trial conference.

(c) Other tangible items: the producing party must affix in a prominent placd
on the exterior of the container or containers in which the information or item is stored the word
“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection
the producing party, to the extent practicable, shall identify the protected portion(s).

5.3. Inadvertent Failures to Designate. If timely corrected, an inadvertent failure ta
designate qualified information or items does not, standing alone, waive the designating party’
right to secure protection under this agreement for such material. Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is treated
in accordance with the provisions of this agreement.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right ta
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without court involvement. Any motion regarding confidential

designations or for a protective order must include a certification, in the motion or in a declaration

{0012671351} CARLSON & MESSER LLP
oT OLA TED rR The Re ORDER - 6 5901 West Century Boulevard, Suite #1200
ASC INO. 2: 17-CV ~ Los Angeles, California 90045

Tel: (310) 242-2200
kaminskid@cmtlaw.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01504-RSL Document 18 Filed 03/02/20 Page 7 of 11

or affidavit, that the movant has engaged in a good faith meet and confer conference with other
affected parties in an effort to resolve the dispute without court action. The certification must list
the date, manner, and participants to the conference. A good faith effort to confer requires a face+
to-face meeting or a telephone conference.

6.3 Judicial Intervention. If the parties cannot resolve a challenge without court
intervention, the designating party may file and serve a motion to retain confidentiality under Local
Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
the material in question as confidential until the court rules on the challenge.

7, PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order ta
issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement. Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by
the designating party whose confidential material may be affected.
8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

material to any person or in any circumstance not authorized under this agreement, the receiving

{00126713;1} CARLSON & MESSER LLP
STIPULATED PROTECTIVE ORDER - 7 5901 West Century Boulevard, Suite #1200

Case No. 2-18-ev-01502-RSI. Los Angeles, California 90045
Tel: (310) 242-2200
kaminskid@cmtlaw.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01504-RSL Document 18 Filed 03/02/20 Page 8 of 11

party must immediately (a) notify in writing the designating party of the unauthorized disclosures
(b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
person or persons to whom unauthorized disclosures were made of all the terms of this agreement!
and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
Bound” that is attached hereto as Exhibit A.
9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL
When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
is not intended to modify whatever procedure may be established in an e-discovery order o1
agreement that provides for production without prior privilege review. The parties agree to the
entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
10. NON TERMINATION AND RETURN OF DOCUMENTS
Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts and
summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction,
Notwithstanding this provision, counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
product, even if such materials contain confidential material.
The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise.

{0012671331} CARLSON & MESSER LLP
STIPULATED PROTECTIVE ORDER - 8 5901 West Century Boulevard, Suite #1200

Case No. 2:19-cv-01504-RSL Los Angeles, California 90045
Tel: (310) 242-2200
kaminskid@cmtlaw.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01504-RSL Document18 Filed 03/02/20 Page 9 of 11

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED: March 2, 2020

DATED: March 2, 2020

DATED: March 2, 2020

{00126713;1}

STIPULATED PROTECTIVE ORDER - 9
Case No. 2:19-cv-01504-RSL

/s/ Patrick H. Peluso

Woodrow & Peluso, LLC

Steven L. Woodrow

Patrick H. Peluso

3900 E. Mexico Avenue, Suite 300
Denver, CO 80210

Tel: (720) 213-0675

Fax: (303) 927-0809
swoodrow@woodrowpeluso.com
ppeluso@woodrowpeluso.com

/s/ David J. Kaminski

Carlson & Messer LLP

David J. Kaminski

Stephen A. Watkins

5901 Century Blvd. #1200

Los Angeles, CA 90045

Tel: 310-242-2200

Email: kaminskid@cmtlaw.com
watkinss@cmtlaw.com
Attomeys for Defendant

/s/ Michael S. O’Meara

The O’Meara Law Office PS

Michael Shannon O'Meara

1602 Virginia Avenue

Everett, WA 98201-1704 Tel: 425-263-1732
Email: michael@omearalawoffice.com
Attorneys for Defendant

CARLSON & MESSER LLP

5901 West Century Boulevard, Suite #1200
Los Angeles, California 90045

Tel: (310) 242-2200
kaminskid@cmtlaw.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01504-RSL Document 18 Filed 03/02/20 Page 10 of 11

ORDER
PURSUANT TO STIPULATION, IT IS SO ORDERED
IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other federal of
state proceeding, constitute a waiver by the producing party of any privilege applicable to thos¢
documents, including the attorney-client privilege, attorney work-product protection, or any othed

privilege or protection recognized by law.

DATED THIS bt OF DD arch_ 2020
[MBS Coriuke

THE HON. ROBERT S. LASNIK

(00126713;1} CARLSON & MESSER LLP
STIPULATED ee ORDER - 10 5901 West Century Boulevard, Suite #1200
ase No, 2:19-cv- - Los Angeles, California 90045

Tel: (310) 242-2200
kaminskid@cmtlaw.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01504-RSL Document18 Filed 03/02/20 Page 11 of 11

EXHIBIT A

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
I, [print or type full name], of

 

[print or type full address], declare under penalty of

 

perjury that I have read in its entirety and understand the Stipulated Protective Order that was
issued by the United States District Court for the Western District of Washington on [date] in the
case of Rosalyne Swanson v. National Credit Services, Inc., Case No. 2:19-cv-01504-RSL . I agree
to comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
and acknowledge that failure to so comply could expose me to sanctions and punishment in the
nature of contempt. I solemnly promise that I will not disclose in any manner any information oy
item that is subject to this Stipulated Protective Order to any person or entity except in strict
compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
Order, even if such enforcement proceedings occur after termination of this action.

Date:

 

City and State where sworn and signed:

 

Printed name:

 

Signature:
{0012671351} CARLSON & MESSER LLP
STIPULATED ROMER. ORDER - 11 5901 West Century Boulevard, Suite #1200
ase NO. 2:1 7-Cv- - Los Angeles, California 90045

Tel: (310) 242-2200
kaminskid@cmtlaw.com

 
